HATCHETT, Circuit Judge,
specially concurring:
I specially concur in the majority opinion, rather than dissent, because United States v. Romero-Galue, 757 F.2d 1147 (11th Cir.1985), is binding on this panel. Having considered the legislative history, I am of the opinion that Congress intended in enacting Title 19 U.S.C. § 1401Q), defining customs waters, to require prior agreement between the United States and other nations through treaty or other arrangement defining an area in which the United States would board vessels suspected of bearing controlled substances. The area described by treaty or arrangement could include the entire world.
Nothing is gained by Romero-Galue’s narrow interpretation of the statute. It restricts the Coast Guard’s jurisdiction to one vessel at a time based upon the happenchance of communicating successfully and obtaining consent. A broader interpretation of the statute was intended by Congress. With a treaty or arrangement the Coast Guard would be able to board vessels in designated areas of the seas, or all over the world, without doubt or hesitation.
It is difficult to believe that Congress intended to define the “customs waters” of the United States on the basis of where a particular foreign vessel suspected of drug trafficking happened to be located on the face of the globe when the Coast Guard located it. Still more unbelievable is the notion that the meaning of “customs waters” depends upon the Coast Guard’s completing telephone calls in which it obtains foreign nations’ consent on a vessel-by-vessel basis.
The legislative history shows a desire to cure the deficiencies in existing law. The deficiencies resulted from an inadvertent repeal of the law enabling the United States to prosecute its own citizens for drug smuggling on the high seas and from doubt by federal district courts of the legal grounds to prosecute foreign flag ships seized by the Coast Guard. See H.R. No. 323, 96th Cong. 1st Sess. 4 and 5 (1979). The Committee on Merchant Marine and Fisheries noted in the report of Mr. Murphy the damage this lack of prosecution did to Coast Guard morale. Id. at 6. The legislation was intended to tighten the noose around smugglers using foreign flag ships by prosecuting to the full extent permitted by the law and by creating generous presumptions of intent to smuggle. Id. at .11 and 10.
Although the legislative history is not a model of clarity, it includes references to concepts of consent and to the concept of extraterritorial jurisdiction. But the heart of the legislation is the incorporation of the existing enforcement structure found in the Tariff Act of 1930, 19 U.S.C. § 1401(j) and the Anti-Smuggling Act of 1935, which amended the definition of customs waters and added the concept of customs enforcement areas, see 19 U.S.C. § 1701. H.R. No. 323 at 13. Neither the customs waters concept nor the customs enforcement area concept describes informal processes. The customs enforcement area was devised to supplement formal treaty making as a basis for enforcement in customs waters with special executive arrangements based on *942specific fact findings of the President of the United States. See 19 U.S.C. § 1701.
The act under which the appellants were prosecuted rests upon this statutory plan to give the President flexible powers to designate enforcement areas. The legislative history of 21 U.S.C. § 955a attempts to summarize the jurisdiction of the United States based on the incorporated law as follows: (1) stateless vessels, (2) vessels within United States customs waters, (3) vessels flying a foreign flag with the prior consent of the flag state, and (4) United States citizens on board any vessel. H.R. No. 323 at 7. Only a superficial reading of the relevant legislative history supports the interpretation that obtaining prior consent is as easy as picking up the telephone. The four bases listed by the legislative report are all grounded in stable claims to jurisdiction that give the Coast Guard an unqualified go-ahead to seize a ship and its illicit cargo, arrest the occupants, bring charges, and obtain convictions.
Under a coherent framework of jurisdiction, it would be inconceivable to suggest that smugglers could challenge their arrest by subpoenaing the telephone bill of the Coast Guard. I believe, in fact, that it is highly doubtful that a smuggler would have any standing to challenge either a treaty or a special executive arrangement. If the court takes seriously the idea that section 955a(c) claims extra-territorial jurisdiction based on sovereignty, the remand in Romero-Galue, 757 F.2d at 1154, to explore the consent issue as a mixed fact-law question makes no sense. The court must choose a theory of jurisdiction, even though Congress wavered.1
I believe that Congress intended for the President to give the Coast Guard the enforcement tools it needs by defining enforcement areas in advance and for the courts to recognize the jurisdiction thus claimed by the President without creating procedural hurdles for the Coast Guard to surmount in each and every vessel sighting.
This circuit must provide a more stable, understandable interpretation of this key enforcement statute.

. Besides reciting the doctrine of extraterritorial jurisdiction, the Committee’s report also cites with approval, as having the greatest potential for success in denying source country smugglers exclusive flag state protection under international law, the recommendation of the State Department of a model statutory scheme in which foreign governments amend their domestic law to conform to a uniform statutory scheme outlawing drugs outside their territory. The two ideas — extraterritorial jurisdiction and an international model code — are scarcely consistent.